Exhibit 99(3) HESS CORPORATION THIRD QUARTER 2011 ANALYSTS' CONFERENCE CALL Introduction Hello everyone. In my remarks today, I will compare third quarter 2011 results to the second quarter. Consolidated Results of Operations The Corporation generated consolidated net income of $298million in the third quarter of 2011 compared with $607million in the second quarter.The third quarter results included net after-tax charges of $81million from items affecting comparability of earnings between periods. Exploration and Production Exploration and Production had income of $422million in the third quarter of 2011 compared with $747million in the second quarter. Third quarter results included several items affecting the comparability of earnings between periods that were described earlier by John Hess. Excluding these items, the changes in the after-tax components of earnings are as follows: Increase (decrease) in earnings Lower sales volumes decreased earnings by $ ) Lower selling prices decreased earnings by ) Lower exploration expense increased earnings by 33 Higher operating costs decreased income by ) All other items net to an increase in earnings of 17 For an overall decrease in third quarter adjusted earnings of $ ) Our E&P operations were underlifted in the quarter compared with production, resulting in decreased after-tax income of approximately $30 million. Our E&P total production unit costs were approximately $39.35 per barrel in the third quarter.We estimate our total production unit costs will be approximately $39 per barrel in the fourth quarter. The charge of $44 million for the additional 12% supplementary tax in the United Kingdom includes a provision of approximately $15 million representing the incremental tax on earnings from the effective date of March 24, 2011 through the end of the second quarter and a charge of $29 million to increase the United Kingdom deferred tax liabilities on the balance sheet.Excluding the impact of the items affecting comparability of earnings between periods, the E&P effective income tax rate was 27% for the third quarter, primarily reflecting the mix of earnings, and 37% for the first nine months of 2011. - 1 - HESS CORPORATION THIRD QUARTER 2011 ANALYSTS' CONFERENCE CALL Marketing and Refining Marketing and Refining generated a loss of $23million in the third quarter of 2011 compared with a loss of $39million in the second quarter. Refining losses were $38million in the third quarter of 2011 compared with a loss of $44million in the second quarter. The Corporation’s losses from its equity investment in HOVENSA were $36million in the third quarter of 2011 compared with $49million in the second quarter. Port Reading broke even in the third quarter of 2011, down from earnings of $5million in the second quarter. Marketing earnings were $41million in the third quarter of 2011, an increase from $28million in the second quarter, principally reflecting higher margins in energy marketing.Trading activities generated a loss of $26million in the third quarter of 2011 compared with a loss of $23million in the second quarter. Corporate and Interest Net Corporate expenses were $44million in the third quarter of 2011 compared with $42million in the second quarter.After-tax interest expense was $57million in the third quarter of 2011 compared with $59million in the second quarter. Consolidated Cash Flows Turning to cash flow – Net cash provided by operating activities in the third quarter, including a decrease of $11 million from changes in working capital, was $ Capital expenditures were ) Proceeds from asset sales were All other items amounted to a decrease in cash of ) Resulting in a net decrease in cash and cash equivalents in the third quarter of $ ) We had $827million of cash and cash equivalents at September 30, 2011 and $1,608million at December 31, 2010.Total debt was $5,592million at September 30, 2011 and $5,583million at December 31, 2010.The Corporation’s debt to capitalization ratio at September 30, 2011 was 22.8% compared with 24.9% at the end of 2010. This concludes my remarks.We will be happy to answer any questions.I will now turn the call over to the operator. ***** - 2 - HESS CORPORATION THIRD QUARTER 2011 ANALYSTS' CONFERENCE CALL Cautionary Note The forgoing prepared remarks include certain forward-looking statements. These forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those expressed in the forward-looking statements. Reconciliation of Segment Earnings to Earnings Excluding Items Affecting Comparability Between Periods Third Quarter Second Quarter Exploration & Production Segment Results $ $ Items Affecting Comparability Asset impairments ― Charge for United Kingdom supplementary tax increase 44 ― Gains on asset sales ) ― Exploration & Production Income Excluding Items Affecting Comparability $ $ -3 -
